Judgment unanimously reversed on the law and new trial granted. Memorandum: In denying defendant’s request on the eve of trial for an adjournment to retain new counsel, the court found that defendant’s accusation against his retained attorney and request for an adjournment for new counsel were tactical devices to delay the proceedings. The court erred in permitting the original counsel to withdraw without a searching inquiry into whether defendant understood the dangers of proceeding pro se (People v Sawyer, 57 NY2d 12, 20-21). (Appeal from judgment of Genesee County Court, Morton, J. — criminal possession of weapon, third degree, and other offenses.) Present — Callahan, J. P., Doerr, Denman, Pine and Balio, JJ.